DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/30/19 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 includes the limitation of “computing, by a processor, a post-gamification” and it is unclear if this is the same “processor” as the one claimed prior in the same claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21-27 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 21, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a method for health wellness assessment and improvement comprising:
receiving a pre-therapy body composition analysis for a subject;
receiving a pre-therapy lab test including a pre-therapy testosterone measurement for the subject;
receiving pre-therapy questionnaire responses for the subject including a chronological age for the subject;
computing […] a pre-therapy gamification parameter and a target testosterone level for the subject based on the pre-therapy body composition analysis, the pre-therapy testosterone measurement, and the pre-therapy questionnaire responses;
communicating the pre-therapy gamification parameter to the subject to motivate-the subject’s participation in health wellness improvement;
developing a health wellness improvement program for the subject including a diet program, an exercise program, and a testosterone replacement therapy selected to cause the subject to attain the target testosterone level;
communicating the health wellness improvement program including the testosterone replacement therapy to the subject;
the subject participating in the health wellness improvement program including administering the testosterone replacement therapy for a therapy period; and
after the therapy period:


receiving a post-therapy lab test including a post-therapy testosterone measurement for the subject;
receiving post-therapy questionnaire responses for the subject;
computing […] a post-therapy gamification parameter for the subject based on the post-therapy body composition analysis, the post-therapy testosterone measurement, and the post-therapy questionnaire responses;
communicating the post-therapy gamification parameter to the subject to motivate the subject’s continued participation in the health wellness improvement program.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor is a generic, well-known, and conventional computer element and is claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that this additional element is generic, well-known, and conventional, Applicant’s specification discloses the support for this element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such an additional element to satisfy 35 U.S.C. § 112(a).  See, e.g., paragraphs 58-59 in Applicant’s specification.
Furthermore, to the extent that Applicant claims “administering…testosterone replacement therapy” such a generic therapy does not constitute a method of treatment to the extent that it is not “directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Vanda, slip. op., page 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20210050086 A1 by Rose et al (“Rose”), in view of PGPUB US 20190175616 A1 by Forrest et al (“Forrest”).
In regard to Claim 21, Rose teaches a method for health wellness assessment and improvement comprising:
receiving a pre-therapy body composition analysis for a subject;
(see, e.g., p132, “body fat percentage”);
receiving a pre-therapy lab test including a pre-therapy testosterone measurement for the subject;
(see, e.g., p33, 50-51, 60, 72, and 210);
receiving pre-therapy questionnaire responses for the subject including a chronological age for the subject;
	(see, e.g., p132 and 154);


(see, e.g., p161 and 306 in regard to computing a trait score for susceptibility to again (“pre-therapy gamification parameter”); see, e.g., p36 in regard to computing trait scores based on environmental factors/data, e.g., body fat, testosterone levels, age, etc. (“pre-therapy body composition analysis…responses”).  See, e.g., p54 in regard to targeted bands for trait scores (“target testosterone level”).);
communicating the pre-therapy gamification parameter to the subject to motivate-the subject’s participation in health wellness improvement;
(see, e.g., p55-56 in regard to providing recommendations to the subject that are based on the computed trait score (“communicating…parameter”).  
developing a health wellness improvement program for the subject including a diet program, an exercise program […];
communicating the health wellness improvement program […] to the subject;
	(see, e.g., p225-227);


after the therapy period:
receiving a post-therapy body composition analysis for the subject;
receiving a post-therapy lab test including a post-therapy testosterone measurement for the subject;
receiving post-therapy questionnaire responses for the subject;
computing, by a processor, a post-therapy gamification parameter for the subject based on the post-therapy body composition analysis, the post-therapy testosterone measurement, and the post-therapy questionnaire responses;
communicating the post-therapy gamification parameter to the subject to motivate the subject’s continued participation in the health wellness improvement program
(see, e.g., p168, 328, and 337 regarding iterating the process otherwise taught by Rose repeatedly);


Furthermore, to the extent that Rose may fail to teach employing a testosterone replacement therapy selected to cause the subject to attain the target testosterone level, Forrest teaches these limitations.  See, e.g., p35-36.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Forrest to the system otherwise taught by Rose, in order to increase the ability of the subject to pursue his/her wellness goals by employing and communicating a testosterone replacement therapy regimen.

In regard to Claims 22 and 25, Rose teaches these limitations.  See, e.g., p161 and 306 in regard to computing a trait score for susceptibility to aging (“bio-wellness age”).
In regard to Claims 23 and 26, Rose teaches these limitations.  See, e.g., p61, 324, and 503 in regard to employing comparisons to other similar users.
In regard to Claims 24 and 27, Rose teaches these limitations.  See, e.g., in regard to taking various environmental data into account in terms of, e.g., sleep, nutrition, diet, etc., when calculating trait scores.

Response to Arguments
	Applicant argues on page 5 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    148
    666
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive as the CAFC has repeatedly held in decisions such as Electric Power Group and University of Florida Research that claims directed to collecting data, analyzing that data, and providing an output based on that analysis are abstract and not patent eligible as mental processes.  Applicant likewise claims directed to this same type of subject matter.



    PNG
    media_image2.png
    131
    708
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive to the extent that such a generic therapy does not constitute a method of treatment as it is not “directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Vanda, slip. op., page 32.  Applicant, e.g., does not claim any specificity in regard to who is the “subject”, nor what specific formulation of testosterone therapy is employed, nor at what dose, and nor does Applicant claim that any specific outcome must be achieved by the therapy.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statement of those rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715